IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT


                           ____________________

                               No. 98-20583
                             Summary Calendar
                           ____________________


WAYNE T. ZIEGLER,

                      Plaintiff-Appellant,

v.

BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOCIATION,

                      Defendant-Appellee.

________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-97-CV-1492)
_________________________________________________________________

                               May 25, 1999

Before KING, Chief Judge, POLITZ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Wayne T. Ziegler appeals from the district court’s order

granting the   Bank   of    America’s   (Bank)   motion   to   dismiss   his

diversity complaint on the res judicata grounds.

     Ziegler has filed several lawsuits in California state courts

containing allegations that are almost identical to those raised in

his complaint in federal district court in Texas.               To varying

degrees, the instant lawsuit and the California complaints all

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
allege that in the 1980s the Bank fraudulently depleted accounts

that    Ziegler   maintained     with   the    Bank    at   various    California

branches    and    that   Bank    employees      sank       his    sailboat     over

disagreements about a loan Ziegler had with the Bank.                 The instant

complaint, like some of Ziegler’s California actions, also alleges

that Ziegler’s     sour   relationship        with    the   Bank   dates   to    his

childhood in the 1950s, when mental-health employees, apparently in

a conspiracy with the Bank, kidnapped a pet collie belonging to the

then-seven-year-old Ziegler because Ziegler had publicly supported

a mental patient who had allegedly been victimized by the Bank’s

loan practices.

       This court can affirm the district court’s dismissal on any

ground fairly supported by the record.           See Nagle v. Lee, 807 F.2d
435, 439 (5th Cir. 1987).

       The district court’s jurisdiction in this case was based on

diversity of citizenship; we therefore must apply Texas law,

including Texas statutes of limitations. See Vincent v. A.C. & S.,

Inc., 833 F.2d 553, 555 (5th Cir. 1987).                Under Texas law, the

statute of limitations is a procedural issue that is governed by

the law of the state in which the claim is brought, in this case,

Texas.    See Hill v. Perel, 923 S.W.2d 636, 639 (Tex. App.--Houston

[1st Dist.] 1995, no writ); Los Angeles Airways, Inc. v. Lummis,

603 S.W.2d 246, 248 (Tex. Civ. App.--Houston [14th Dist.] 1980).

From the face of Ziegler’s complaint it is clear that he had

knowledge of the underlying facts giving rise to his claims in

1993.    Thus, the statute of limitations has expired on each claim


                                        2
under Texas law.   See TEX CIV. PRAC. & REM. CODE ANN. § 16.003 (setting

forth two-year statute of limitations for claims based on fraud and

taking of personal property of another).        The district court’s

judgment is AFFIRMED. Ziegler’s motion “to take judicial notice of

applicable California statutes and cases” is DENIED as unnecessary.




                                   3